DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
Claim 3 recites “thinned in the thinning”, the examiner suggests “thinned during the thinning”.
Claim 5 recites “in the sticking”, the examiner recommends “during the sticking”.
   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1 recites “in accordance with a position of the slit” in line 16. The claim is unclear as to what the relationship between dicing and the slit position is.  Stating there is a relationship does not establish what the relationship is.
Claim 7 recites “in accordance with a position of the slit” in line 5 and 6. The claim is unclear as to what the relationship between dicing and the slit position is.  Stating there is a relationship does not establish what the relationship is.
Claim 8 recites “in accordance with a position of the slit” in line 5 and 6. The claim is unclear as to what the relationship between dicing and the slit position is.  Stating there is a relationship does not establish what the relationship is.
Claim 7 recites the limitation "the second wafer in which no slit is formed" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not establish that there is no slit in the second wafer.  The limitation will be understood to mean that the first slit in the first wafer is not formed in the second wafer.
Claim 8 recites the limitation "the second wafer in which no slit is formed" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not establish that there is no slit in the second wafer.  The limitation will be understood to mean that the first slit in the first wafer is not formed in the second wafer.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1 through 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin (US 2015/0294963).
 Regarding claim 1.
Lin teaches a method for manufacturing a semiconductor device, the method comprising: forming a slit (144) in a first wafer (100) in which a first semiconductor layer is formed on a first substrate (fig 1a) (paragraph 11-13); sticking together the first wafer (100) in which the slit is formed and a second wafer in which a second semiconductor layer is formed on a second substrate, the sticking being performed between a side of the first semiconductor layer and a side of the second semiconductor layer (fig 1b) (paragraph 27-30); thinning the first substrate or the second substrate of a member obtained by the sticking (fig 1c) (paragraph 32-34); forming an interconnection (500) on a face of the substrate that is thinned; and dicing a member on which the interconnection is formed (paragraph 36)
 Regarding claim 2.
Lin teaches the first semiconductor layer comprises a memory cell array (103) that includes a plurality of memory cells (paragraph 12), and the second semiconductor layer comprises a control circuit for the memory cells (paragraph 25).
Regarding claim 3.
Lin teaches forming a slit (244) in the second wafer prior to the sticking (fig 1a,b), wherein the first substrate is thinned in the thinning of the substrate (fig 1c).
Regarding claim 4.
Lin teaches the slit (144) of the first wafer is formed from a surface of the first wafer on the first semiconductor layer side toward the first substrate (fig 1a).
Regarding claim 5.
Lin teaches in the sticking, sticking together with the first wafer (100) and the second wafer (200) so that the slit of the first wafer and the slit of the second wafer face each other (fig 1a).
 Regarding claim 6
 Lin teaches the slit (244) of the second wafer is formed from a surface of the second wafer on the second semiconductor side toward the second substrate (fig 1a).
Regarding claim 7. 
 Lin teaches in the sticking, the second wafer in which no slit is formed and the first wafer in which the slit is formed are stuck together, and in the dicing, the second wafer is cut in accordance with the position of the slit in the first wafer (paragraph 36).
  Claim(s) 1 through 7 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakaki (US 2020/0286876).
Regarding claim 1.
Nakaki teaches a method for manufacturing a semiconductor device, the method comprising: forming a slit (h1) in a first wafer (1) in which a first semiconductor layer (63) is formed on a first substrate (11) (fig 7) (paragraph 54-56); sticking together the first wafer (1) in which the slit is formed and a second wafer (2) in which a second semiconductor layer (31) is formed on a second substrate (fig 14) (paragraph 22,66), the sticking being performed between a side of the first semiconductor layer and a side of the second semiconductor layer; thinning the first substrate or the second substrate of a member obtained by the sticking 
Regarding claim 2.
Nakaki teaches the first semiconductor layer comprises a memory cell array that includes a plurality of memory cells (paragraph 17), and the second semiconductor layer comprises a control circuit for the memory cells (paragraph 66) (fig 17).
Regarding claim 3.
Nakaki teaches forming a slit (47) in the second wafer prior to the sticking, wherein the first substrate is thinned in the thinning of the substrate (fig 14-17) (paragraph 67).
Regarding claim 4.
Nakaki teaches the slit (h1) of the first wafer (1) is formed from a surface of the first wafer on the first semiconductor layer (63) side toward the first substrate (11) (fig 7).
Regarding claim 5.
Nakaki teaches in the sticking, sticking together with the first wafer (1) and the second wafer (2) so that the slit of the first wafer and the slit of the second wafer face each other (fig 13,14).
Regarding claim 6.
Nakaki teaches the slit (47) of the second wafer is formed from a surface of the second wafer on the second semiconductor side toward the second substrate (fig 14).
Regarding claim 7.
Nakaki teaches in the sticking, the second wafer in which no slit is formed and the first wafer in which the slit is formed are stuck together (fig 14) (paragraph 66), and in the dicing, the second wafer is cut in accordance with the position of the slit in the first wafer (paragraph 71).
 Regarding claim 9.
Nakaki teaches the slit H1) s formed by etching etching (paragraph 60) (etching is either wet or dry) (paragraph 60)
   Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liao (US 2020/0091124).
Regarding claim 1.
Liao teaches a method for manufacturing a semiconductor device, the method comprising: forming a slit (130) in a first wafer (100) in which a first semiconductor layer is formed on a first substrate (fig 1) (paragraph 19); sticking together the first wafer (100) in which the slit is formed and a second wafer (200) in which a second semiconductor layer is formed on a second substrate (fig 1) (paragraph 24), the sticking being performed between a side of the first semiconductor layer and a side of the second semiconductor layer (fig 1,2) (paragraph 30); thinning the first substrate or the second substrate of a member obtained by the sticking (fig 3) (paragraph 33); 
Regarding claim 8.
Liao teaches in the sticking, the second wafer in which no slit is formed and the first wafer in which the slit is formed are stuck together (fig 2), in the thinning, the second substrate (200) is thinned (fig 3), and in the dicing, the second wafer is cut in accordance with the position of the slit in the first wafer, and the first substrate (110) is thinned (fig 8) (paragraph 46).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.J.G/           Examiner, Art Unit 2817 

/BRADLEY SMITH/Primary Examiner, Art Unit 2817